DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-14, in the reply filed on 05/12/2022 is acknowledged.
Claims 15 and 17-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of using a transformer, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/12/2022.
Specification
Applicant is respectfully reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the elected and examined claims are drawn to a method of manufacturing a coreless printed circuit board transformer.  Contrary to the guidelines for content of the abstract as detailed above, the current abstract does not disclose the steps of the claimed process, instead only generally reciting that the invention is intended to provide a method for so doing.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to because figures 1, 2, 4A and 4B appear to be photocopies of photographic images and are grainy and difficult to interpret. When printed for PG-Pub or Allowance, these cited drawing figures will become even more grainy and washed out. As such, the drawings do not clearly illustrate the intended invention. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: “at least one primary winding and one secondary winding elements” (line 2; emphasis added). This language is confusing and likely should instead disclose: “at least one primary winding element and one secondary winding element”.
Claim 1 is additionally objected to because of the following informality: “the CPCBT having thereon: at least one of:” (line 18; emphasis added). The use of a colon punctuation mark (“:”) twice in one line is confusing and awkward. It appears that zero or, at most, one colon “:” should be used.
Claim 1 is further objected to because it contains enumeration of elements by lettering (e.g. “a.”, “b.”, etc.), roman numerals (e.g. “i.”, “ii.”, etc.) and Arabic numerals (e.g. “1.”, “2.”) within the claim, which is already numbered “1.”. This (especially the Roman and Arabic numerals) is/are extremely confusing and the numbering and lettering within the claim appears superfluous and convoluted. Further there is confusing overlap, as there is a step “i.” (letter) and a step “i.” (Roman numeral), and there are claims “1.” and “2.” as well as steps “1.” and “2.” in claim 1. It appears that all of the numbering and labeling within the claim could be removed and the language would be easier to follow.
Claim 9 is objected to because of the following informalities: “The method of claim 9, wherein each arc is a semi-circle of 3.14 radians (rad)” (claim 9, line 1; emphasis added). The claim must end with a period symbol (“.”) punctuation. 
For all of the above identified informalities, appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses “each ordered file representing a substantially 2D layer for printing the CPCBT having thereon: at least one of: a conductive pattern; and a dielectric pattern, and a metafile representing at least the printing order” (lines 17-20; emphasis added). This language is confusing and impossible to confidently interpret. Does the cPCPBT actually have the patterns and file upon it, or is this simply stating what information might be in an ordered file? Further, the “conductive pattern” and “dielectric pattern” in this portion are separated by a semicolon “;”, however the “metafile” is separated from the “dielectric pattern” by only a comma “,”. As such, one cannot determine what elements are included in the alternative “at least one of:”.
Claim 1 is further rejected as indefinite, because the claim discloses “each ordered file representing a substantially 2D layer” (lines 17-18; emphasis added). There is no industry standard for, nor is there any further explanation in the original disclosure of what is or is not considered to fall within the realm of being a “file representing a substantially 2D layer”. Even if the specification uses the same term of degree as in the claim, a rejection is proper if the scope of the term is not understood when read in light of the specification. While, as a general proposition, broadening modifiers are standard tools in claim drafting in order to avoid reliance on the doctrine of equivalents in infringement actions, when the scope of the claim is unclear a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is proper. See MPEP 2173.05(b): Relative Terminology. How does one represent being “substantially 2D”? The claim provides no information as to what would or would not be considered “substantially 2D”, and as such, one cannot know the metes and bounds of the claim. The specification sheds no light upon the matter.
Claim 1 is still further held to be indefinite, because the method of the claim has no defined end point. The claim discloses: “m. repeating the steps of, obtaining from the library an ordered layer file representative of a subsequent layer for printing the cPCBT - to the step of sintering the conductive pattern in the subsequent ordered layer file, wherein upon printing the final layer, forming the cPCBT, with a windings' turn ratio of a primary winding element to a secondary winding element that is operable to achieve a step-up/down-operation, and or helical inductor coils, and wherein each of the primary winding element and the secondary winding element of the winding and/or the helical induction coil is comprised of a plurality of sub-element arcs of predetermined radians concatenated to a subsequent sub-element arc with at least one of a blind via, and a buried via.” There is a lack of antecedent basis for “upon printing the final layer” because one cannot possibly know what the “final layer” is, or when it would be printed, as the method of claim 1 has no ending. The remaining italicized portion is impossible to logically follow, contains indefinite “and/or” language, and muddies any confident interpretation of the intended closing steps of the method of claim 1. The run-on nature of this language makes deciphering which elements are being modified at any given point, impossible. Further, are the “helical conductor coils” related to the already formed elements of the “windings” or are they drawn to new elements? Where are the purported “blind via” or “buried via” even formed? They are not disclosed in the claim before this section. How are “a plurality of sub-element arcs of predetermined radians concatenated to a subsequent sub-element arc”? That is, how does one determine what step is even being performed, and how does one concatenate a plurality of sub-element arcs to a subsequent sub-element arc? The claim does not provide any answers to these questions, and has been examined as best understood.
Claims 2-14 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claim 13 is further rejected as indefinite, because the claim discloses “each ordered file representing a substantially 2D layer”
There is no industry standard for, nor is there any further explanation in the original disclosure of what is or is not considered to fall within the realm of being a “a frequency of between about 350 kHz and about 1.0 MHz” (line 3; emphasis added). Even if the specification uses the same term of degree as in the claim, a rejection is proper if the scope of the term is not understood when read in light of the specification. While, as a general proposition, broadening modifiers are standard tools in claim drafting in order to avoid reliance on the doctrine of equivalents in infringement actions, when the scope of the claim is unclear a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is proper. See MPEP 2173.05(b): Relative Terminology. It appears evident from at least claim 12 that the hedging “about” term is not necessary, and the originally disclosure does not provide information as to the degree or limits of what is considered “between about 350 kHz and about 1.0 MHz”. Accordingly, the metes and bounds of the claim are undefined.
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The Examiner agrees with the determination made by the International Searching Authority for parent Application PCT/US20/31274. The relevant prior art is currently cited on the record. Of those references, the most pertinent is to Shinar (US 2015/0197062 A1), Bertilsson (US 2010/0265023 A1) and Shabtai et al. (US 10,905,017).
Shinar discloses a related method (Abstract; pars. 0004, 0103), including step “a.”, sub-steps “i.” through “iv.” (Abstract; pars. 0005, 0089-0091, 0157 and 0252); as well as sub-sub-step “1.” (par. 0090); step “b.” (par. 0005); and step “e.” (par. 0095). Shinar, however, does not disclose the intended coreless PCB transformer product, or sub-sub-step “2.” Or any of steps “c.”, “d.” or “f.” through “m.”. 
Bertilsson discloses forming a coreless PCB transformer (Abstract; par. 0018), and discloses the transformer having a windings' turn ratio of the primary winding element to the secondary winding element operable to achieve a step-up/down-operation (pars. 0002 and 0013). However, Bertilsson does not cure any of the other deficiencies of Shinar. 
Shabtai discloses some of the remaining elements of claim 1, but does not provide all of the remaining details and requirements, nor would it be obvious to use all of the above references in conjunction with further teaching prior art references. 
Specifically, the prior art, alone or in combination, does not disclose or teach those above discussed missing steps in conjunction with each of the primary winding element and the secondary winding element of the winding and/or the helical induction coil is comprised of a plurality of sub-element arcs of predetermined radians concatenated to a subsequent sub-element arc with at least one of a blind via, and a buried via. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729